Citation Nr: 1434387	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for mild degenerative disease L4-L5 and small central disc herniation L1-L2 (back condition).

2.  Entitlement to service connection for hearing loss, right ear.

3.  Entitlement to service connection for lump on head.

4.  Entitlement to a compensable initial rating for residuals of a left wrist ganglion cyst (left wrist disability).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2012.

In the May 2011 rating decision, the RO granted service connection for left ear hearing loss, eczematous dermatitis, and a left wrist disability, but denied the following: service connection for right ear hearing loss; service connection for a back condition; service connection for lump on head; service connection for a bilateral knee condition; and a 10 percent evaluation for multiple, noncompensable service-connected disabilities.  In a notice of disagreement (NOD) and statement that were received by VA in October 2011, the Veteran expressed disagreement with the RO's denial of his claims of service connection for right ear hearing loss, a back condition, lump on head, and a bilateral knee condition.  The Veteran later withdrew his appeal with regard to his bilateral knee condition by way of an April 2012 statement and, accordingly, this issue was not certified to the Board for appellate review.  Thus, the Board will address the remainder of the Veteran's claims for service connection, as reflected on the title page.

The Board notes here that after the Veteran's October 2011 NOD and statement were submitted, the Veteran also disagreed with his noncompensable rating for a left wrist disability and presented testimony regarding this issue during the September 2012 hearing.  Although a substantive appeal (VA Form 9) has not been submitted as to this issue, the Board will address the issue of the Veteran's entitlement to a compensable initial rating.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a Veteran's claim).  Based on the foregoing, the Board must construe the appeal as encompassing all the issues listed on the title page.

The issue of the Veteran's entitlement to service connection for hearing loss, right ear, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On September 18, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim of service connection for lump on head is requested.

2.  Degenerative disc disease of the low back was incurred during the Veteran's active service.

3.  The Veteran's left wrist disability has been productive of pain and weakness.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal concerning the Veteran's claim of service connection for lump on head have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for degenerative disc disease of the low back have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for a rating of 10 percent for a left wrist disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Lump on Head

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran withdrew his appeal with regard to his claim of service connection for lump on head during his September 2012 hearing.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal concerning this issue and it is dismissed.

II.  Service Connection for a Back Condition

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); see also 38 U.S.C.A. §§ 1101(3) (West 2002).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(3) (2013).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran has contended that he did not have any back problems before he sustained a herniated disc while on active duty.  He stated during his September 2012 hearing that he believes that he sustained this injury in 1979.  Also during his hearing, the Veteran contended that he took medications such as Motrin and Tylenol to treat his condition during service, and he and his wife asserted that pain related to his condition has been a recurring problem since service.

Non-VA treatment records dated June 2011 document the Veteran's report that he sustained an in-service back injury in 1994.  These records are corroborated by service treatment records (STRs) dated November 1995, which indicate that the Veteran went to the emergency room with complaints of back pain.  Additionally, in a December 1995 report of medical assessment that was conducted for the purpose of evaluating the Veteran prior to his separation from active service, it was noted that the Veteran was taking Tylenol for back pain.  Notably, the December 1995 report also indicates that his back pain was resolved at that time, but the Veteran contended during his September 2012 hearing that he did not report having any problems with his back upon his separation from service because he needed an immediate discharge to be able to take care of his ill father and acknowledgment of his back issue would have delayed his discharge.  The Board finds the Veteran's reports concerning the onset and recurrence of his symptomatology competent and, given that his reports of in-service injury are corroborated by his STRs, the Board affords great probative value to these reports.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

In November 2010, VA provided an examination and obtained an opinion as to the etiology of the Veteran's back condition.  The examining clinician opined that it is less likely than not that the Veteran's back injury was caused by or a result of the back injury that was treated during service.  The examiner explained that the Veteran's degenerative back condition may be related to his in-service back injury, but is more likely due to natural progression factors such as aging and obesity.  However, prior to arriving at this conclusion, the examiner noted that the claimed condition may be due to the Veteran's in-service injury or natural progression, and thus, the Board finds that this opinion indicates that the evidence stands in equipoise as to whether the Veteran's current back condition may be attributed to his service.

The record also includes a letter from non-VA physician Dr. Y.L. that was received in October 2011.  In this letter, Dr. Y.L. references the report of a September 2008 MRI that notes multiple abnormalities of the lumbosacral spine-a small central disc herniation L1-L2 and mild degenerative disease L4-L5 and L5-S1-and opines that the Veteran's ongoing back problems are likely due to injuries he sustained in service.

In light of reports of an in-service injury in the STRs, the Veteran's competent and credible statements concerning the onset and recurrence of his condition, the November 2010 opinion that indicates that the evidence stands in equipoise with regard to the onset of the Veteran's current back condition, and Dr. Y.L.'s opinion, the Board finds that the Veteran's degenerative disc disease of the low back had onset during and was caused by his active service.  Thus, service connection is warranted.

III.  Compensable Initial Rating for a Left Wrist Disability

Under the schedular rating criteria that pertain to limitation of motion of the wrist, a 10 percent rating is warranted where dorsiflexion is less than 15 degrees, or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2013).  When evaluating joint disabilities rated on the basis of limitation of motion, the intent of the schedule is to recognize painful motion with joint pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Here, the Veteran reported during his September 2012 hearing that he experiences pain and weakness in his left wrist, and the report of a November 2010 examination shows that he demonstrated mild decrease in his range of motion.  Based on the foregoing, the Board finds that an initial rating of 10 percent, which is the maximum available rating, is warranted for a left wrist disability.


ORDER

The appeal concerning the Veteran's entitlement to service connection for lump on head is dismissed.

Service connection for degenerative disc disease of the low back is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial disability rating of 10 percent for a left wrist disability is granted.


REMAND

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Notably, the absence of in-service evidence of a hearing disability during service is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Here, the report of the Veteran's November 2010 VA audiological examination indicates that the examining clinician relied on the absence of in-service evidence of a hearing disability as a basis for finding that the Veteran's right ear hearing loss is not related to his service.  The Veteran later contended in a December 2011 substantive appeal and during the September 2012 hearing that the examiner who conducted his November 2010 audiological examination had to evaluate his hearing multiple times due to problems administering the test and that his hearing has worsened since he was examined.

Due to the examiner's reliance on the absence of evidence concerning in-service hearing loss in forming her opinion, the potential unreliability of the results of the audiological examination, and the fact that there are no additional records or examination reports in the record that provide information as to the Veteran's current right ear hearing acuity, the Board finds that another examination must be provided.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) ("Where the record does not adequately reveal the current state of claimant's disability . . . the fulfillment of the statutory duty to assist requires a contemporaneous medical examination.").

The Board further finds that any outstanding treatment records regarding the Veteran's claimed hearing loss should be obtained while this case is on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his hearing loss since November 2010.  After securing any necessary release, obtain those records not on file.  Associate all correspondence, to include negative responses, with the claims folder.
 
2. After obtaining any additional records to the extent possible, schedule the Veteran for an examination to determine the nature extent, onset and likely etiology of any right ear hearing loss found to be present.  The claims folder and any newly associated evidence must be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

The examiner should elicit from the Veteran a history of hearing loss symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any hearing loss had its onset in service, any hearing loss was caused by service, or the development of hearing loss was hastened as a result of service.  The examiner should consider the Veteran's reports of exposure to acoustic trauma during service and his lay report as to the onset of the disability.

The examiner should note that 38 C.F.R. § 3.385 outlines the requirements for determining whether the Veteran has "impaired hearing" for VA purposes.  The examiner is also asked to note that the absence of evidence of a hearing disability during service or upon separation is not always fatal to a claim for service connection.

3.  Readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


